Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered April 28, 2000, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of burglary in the second degree is unpreserved for appellate review (see CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish his guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s claim of error with regard to the imposition *303of sentence is also without merit. The Supreme Court properly adjudicated the defendant a persistent felony offender (see Penal Law § 70.10 [1]). The record demonstrates that the Supreme Court weighed the relevant factors in determining the appropriate sentence, and the acceptable objectives of sentencing were satisfied (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, either are unpreserved for appellate review or without merit. Ritter, J.P., S. Miller, Goldstein and H. Miller, JJ., concur.